EXHIBIT 10.11





SECURITY AGREEMENT



            SECURITY AGREEMENT (this “Agreement”), dated as of June 6, 2007, by
and among Admiralty Holding Company, a Colorado corporation (“Company”), and the
secured parties signatory hereto and their respective endorsees, transferees and
assigns (collectively, the “Secured Party”).



WITNESSETH:



            WHEREAS, pursuant to a Securities Purchase Agreement, dated the date
hereof, between Company and the Secured Party (the “Purchase Agreement”),
Company has agreed to issue to the Secured Patty and the Secured Party has
agreed to purchase from Company certain of Company’s 8% Callable Secured
Convertible Notes, due three years from the date of issue (the “Notes”), which
are convertible into shares of Company’s Common Stock, par value $.001 per share
(the “Common Stock”). In connection therewith, Company shall issue the Secured
Party certain Common Stock purchase warrants the “Warrants”); and

            WHEREAS, in order to induce the Secured Party to purchase the Notes,
Company has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to it a first priority
security interest in certain property of Company to secure the prompt payment,
performance and discharge in full of all of Company’s obligations under the
Notes and exercise and discharge in full of Company’s obligations under the
Warrants.

            NOW, THEREFORE, in consideration of the agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

            1.             Certain Definitions. As used in this Agreement, the
following terms shall have the meanings set forth in this Section 1. Terms used
but not otherwise defined in this Agreement that are defined in Article 9 of the
UCC (such as “general intangibles” and “proceeds”) shall have the respective
meanings given such terms in Article 9 of the UCC.

                        (a)             “Collateral” means the collateral in
which the Secured Party is granted a security interest by this Agreement and
which shall include the following, whether presently owned or existing or
hereafter acquired or coming into existence, and all additions and accessions
thereto and all substitutions and replacements thereof, and all proceeds,
products and accounts thereof, including, without limitation, all proceeds from
the sale or transfer of the Collateral and of insurance covering the same and of
any tort claims in connection therewith:

             (i)              All Goods of the Company, including, without
limitations, all machinery, equipment, computers, motor vehicles, trucks, tanks,
boats, ships, appliances, furniture, special and general tools, fixtures, test
and quality control devices and other equipment of every kind and nature and
wherever situated, together with all documents of title and documents
representing the same, all additions and accessions thereto, replacements
therefor, all parts therefor, and all substitutes for any of the foregoing and
all other items used and useful in

--------------------------------------------------------------------------------

connection with the Company’s businesses and all improvements thereto
(collectively, the “Equipment”); and

             (ii)             All Inventory of the Company; and

             (iii)             All of the Company’s contract rights and general
intangibles, including, without limitation, all partnership interests, stock or
other securities, licenses, distribution and other agreements, computer software
development rights, leases, franchises, customer lists, quality control
procedures, grants and rights, goodwill, trademarks, service marks, trade
styles, trade names, patents, patent applications, copyrights, deposit accounts,
and income tax refunds (collectively, the “General Intangibles”); and

             (iv)             All Receivables of the Company including all
insurance proceeds, and rights to refunds or indemnification whatsoever owing,
together with all instruments, all documents of title representing any of the
foregoing, all rights in any merchandising, goods, equipment, motor vehicles and
trucks which any of the same may represent, and all right, title, security and
guaranties with respect to each Receivable, including any right of stoppage in
transit; and

             (v)             All of the Company’s documents, instruments and
chattel paper, files, records, books of account, business papers, computer
programs and the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(iv) above.

                          (b)             “Company” shall mean, collectively,
Company and all of the subsidiaries of Company, a list of which is contained in
Schedule A, attached hereto.

                          (c)             “Obligations” means all of the
Company’s obligations under this Agreement and the Notes, in each case, whether
now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later decreased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.

                          (d)             “UCC” means the Uniform Commercial
Code, as currently in effect in the State of New York.

            2.              Grant of Security Interest. As an inducement for the
Secured Party to purchase the Notes and to secure the complete and timely
payment, performance and discharge in full, as the case may be, of all of the
Obligations, the Company hereby, unconditionally and irrevocably, pledges,
grants and hypothecates to the Secured Party, a continuing security interest in,
a continuing first lien upon, an unqualified right to possession and disposition
of and a right of set-off against, in each case to the fullest extent permitted
by law, all of the Company’s right, title and interest of whatsoever kind and
nature in and to the Collateral (the “Security Interest”).



2



--------------------------------------------------------------------------------

            3.             Representations, Warranties, Covenants and Agreements
of the Company. The Company represents and warrants to, and covenants and agrees
with, the Secured Party as follows:

                        (a)             The Company has the requisite corporate
power and authority to enter into this Agreement and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by the Company
of this Agreement and the filings contemplated therein have been duly authorized
by all necessary action on the part of the Company and no further action is
required by the Company. This Agreement constitutes a legal, valid and binding
obligation of the Company enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditor’s rights
generally.

                        (b)             The Company represents and warrants that
it has no place of business or offices where its respective books of account and
records are kept (other than temporarily at the offices of its attorneys or
accountants) or places where Collateral is stored or located, except as set
forth on Schedule A attached hereto (and except as respects its ship, the New
World Legacy, which carries a Jamaican flag and travels throughout the
Caribbean);

                        (c)             The Company is the sole owner of the
Collateral (except for non-exclusive licenses granted by the Company in the
ordinary course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and is fully authorized to grant the Security
Interest in and to pledge the Collateral, except as set forth on Schedule C.
There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing statement, security agreement, license
or transfer or any notice of any of the foregoing (other than those that have
been filed in favor of the Secured Party pursuant to this Agreement) covering or
affecting any of the Collateral, except as set forth on Schedule C. So long as
this Agreement shall be in effect, the Company shall not execute and shall not
knowingly permit to be on file in any such office or agency any such financing
statement or other document or instrument (except to the extent filed or
recorded in favor of the Secured Party pursuant to the terms of this Agreement),
except as set forth on Schedule C.

                        (d)             No part of the Collateral has been
judged invalid or unenforceable. No written claim has been received that any
Collateral or the Company’s use of any Collateral violates the rights of any
third party. There has been no adverse decision to the Company’s claim of
ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Company’s right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of the Company, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.

                        (e)             The Company shall at all times maintain
its books of account and records relating to the Collateral at its principal
place of business and its Collateral at the locations set forth on Schedule A
attached hereto and may not relocate such books of account and records or
tangible Collateral unless it delivers to the Secured Party at least 30 days
prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements and other necessary

3

--------------------------------------------------------------------------------

documents have been filed and recorded and other steps have been taken to
perfect the Security Interest to create in favor of the Secured Party valid,
perfected and continuing first priority liens in the Collateral.

                        (f)             This Agreement creates in favor of the
Secured Party a valid security interest in the Collateral securing the payment
and performance of the Obligations and, upon making the filings described in the
immediately following sentence, a perfected first priority security interest in
such Collateral. Except for the filing of financing statements on Form-1 under
the UCC with the jurisdictions indicated on Schedule B, attached hereto, no
authorization or approval of or filing with or notice to any governmental
authority or regulatory body is required either (i) for the grant by the Company
of, or the effectiveness of, the Security Interest granted hereby or for the
execution, delivery and performance of this Agreement by the Company or (ii) for
the perfection of or exercise by the Secured Party of its rights and remedies
hereunder.

                        (g)             On the date of execution of this
Agreement, the Company will deliver to the Secured Party one or more executed
UCC financing statements on Form-1 prepared by the Secured Party with respect to
the Security Interest for filing with the jurisdictions indicated on Schedule B,
attached hereto and in such other jurisdictions as may be requested by the
Secured Party.

                        (h)             Except as set forth on Schedule C, the
execution, delivery and performance of this Agreement does not conflict with or
cause a breach or default, or an event that with or without the passage of time
or notice, shall constitute a breach or default, under any agreement to which
the Company is a party or by which the Company is bound. No consent (including,
without limitation, from stock holders or creditors of the Company) is required
for the Company to enter into and perform its obligations hereunder.

                        (i)             The Company shall at all times maintain
the liens and Security Interest provided for hereunder as valid and perfected
first priority liens and security interests in the Collateral in favor of the
Secured Party until this Agreement and the Security Interest hereunder shall
terminate pursuant to Section 11. The Company hereby agrees to defend the same
against any and all persons. The Company shall safeguard and protect all
Collateral for the account of the Secured Party. At the request of the Secured
Party, the Company will sign and deliver to the Secured Party at any time or
from time to time one or more financing statements pursuant to the UCC (or any
other applicable statute) in form reasonably satisfactory to the Secured Party
and will pay the cost of filing the same in all public offices wherever filing
is, or is deemed by the Secured Party to be, necessary or desirable to effect
the rights and obligations provided for herein. Without limiting the generality
of the foregoing, the Company shall pay all fees, taxes and other amounts
necessary to maintain the Collateral and the Security Interest hereunder, and
the Company shall obtain and furnish to the Secured Party from time to time,
upon demand, such releases and/or subordinations of claims and liens which may
be required to maintain the priority of the Security Interest hereunder.

                        (j)             The Company will not transfer, pledge,
hypothecate, encumber, license (except for non-exclusive licenses granted by the
Company in the ordinary course of business), sell or otherwise dispose of any of
the Collateral without the prior written consent of the Secured Party.

4

--------------------------------------------------------------------------------

                         (k)             The Company shall keep and preserve its
Equipment, Inventory and other tangible Collateral in good condition, repair and
order and shall not operate or locate any such Collateral (or cause to be
operated or located) in any area excluded from insurance coverage.

                        (l)             The Company shall, within ten (10) days
of obtaining knowledge thereof, advise the Secured Party promptly, in sufficient
detail, of any substantial change in the Collateral, and of the occurrence of
any event which would have a material adverse effect on the value of the
Collateral or on the Secured Party’s security interest therein.

                        (m)             The Company shall promptly execute and
deliver to the Secured Party such further deeds, mortgages, assignments,
security agreements, financing statements or other instruments, documents,
certificates and assurances and take such further action as the Secured Party
may from time to time request and may in its sole discretion deem necessary to
perfect, protect or enforce its security interest in the Collateral including,
without limitation, the execution and delivery of a separate security agreement
with respect to the Company’s intellectual property (“Intellectual Property
Security Agreement”) in which the Secured Party has been granted a security
interest hereunder, substantially in a form acceptable to the Secured Party,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof.

                        (n)             The Company shall permit the Secured
Party and its representatives and agents to inspect the Collateral at any time,
and to make copies of records pertaining to the Collateral as may be requested
by the Secured Party from time to time.

                        (o)             The Company will take all steps
reasonably necessary to diligently pursue and seek to preserve, enforce and
collect any rights, claims, causes of action and accounts receivable in respect
of the Collateral.

                        (p)             The Company shall promptly notify the
Secured Party in sufficient detail upon becoming aware of any attachment,
garnishment, execution or other legal process levied against any Collateral and
of any other information received by the Company that may materially affect the
value of the Collateral, the Security Interest or the rights and remedies of the
Secured Party hereunder.

                        (q)             All information heretofore, herein or
hereafter supplied to the Secured Party by or on behalf of the Company with
respect to the Collateral is accurate and complete in all material respects as
of the date furnished.

                        (r)             Schedule A attached hereto contains a
list of all of the subsidiaries of Company.

            4.             Defaults. The following events shall be “Events of
Default”:

                        (a)             The occurrence of an Event of Default
(as defined in the Notes) under the Notes;



5



--------------------------------------------------------------------------------

                        (b)             Any representation or warranty of the
Company in this Agreement or in the Intellectual Property Security Agreement
shall prove to have been incorrect in any material respect when made;

                        (c)             The failure by the Company to observe or
perform any of its obligations hereunder or in the Intellectual Property
Security Agreement for ten (10) days after receipt by the Company of notice of
such failure from the Secured Party; and

                        (d)             Any breach of, or default under, the
Warrants.

            5.             Duty To Hold In Trust. Upon the occurrence of any
Event of Default and at any time thereafter, the Company shall, upon receipt by
it of any revenue, income or other sums subject to the Security Interest,
whether payable pursuant to the Notes or otherwise, or of any check, draft,
note, trade acceptance or other instrument evidencing an obligation to pay any
such sum, hold the same in trust for the Secured Party and shall forthwith
endorse and transfer any such sums or instruments, or both, to the Secured Party
for application to the satisfaction of the Obligations.

            6.             Rights and Remedies Upon Default. Upon occurrence of
any Event of Default and at any time thereafter, the Secured Party shall have
the right to exercise all of the remedies conferred hereunder and under the
Notes, and the Secured Party shall have all the rights and remedies of a secured
party under the UCC and/or any other applicable law (including the Uniform
Commercial Code of any jurisdiction in which any Collateral is then located).
Without limitation, the Secured Party shall have the following rights and
powers:

                        (a)             The Secured Party shall have the right
to take possession of the Collateral and, for that purpose, enter, with the aid
and assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and the Company shall assemble
the Collateral and make it available to the Secured Party at places which the
Secured Party shall reasonably select, whether at the Company’s premises or
elsewhere, and make available to the Secured Party, without rent, all of the
Company’s respective premises and facilities for the purpose of the Secured
Party taking possession of, removing or putting the Collateral in saleable or
disposable form.

                        (b)             The Secured Party shall have the right
to operate the business of the Company using the Collateral and shall have the
right to assign, sell, lease or otherwise dispose of and deliver all or any part
of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Secured Party may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to the
Company or right of redemption of the Company, which are hereby expressly
waived. Upon each such sale, lease, assignment or other transfer of Collateral,
the Secured Party may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of the
Company, which are hereby waived and released.

6

--------------------------------------------------------------------------------

            7.             Applications of Proceeds. The proceeds of any such
sale, lease or other disposition of the Collateral hereunder shall be applied
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Secured Party in
enforcing its rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations, and to
the payment of any other amounts required by applicable law, after which the
Secured Party shall pay to the Company any surplus proceeds. If, upon the sale,
license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Party is legally entitled,
the Company will be liable for the deficiency, together with interest thereon,
at the rate of 15% per annum (the “Default Rate”), and the reasonable fees of
any attorneys employed by the Secured Party to collect such deficiency. To the
extent permitted by applicable law, the Company waives all claims, damages and
demands against the Secured Party arising out of the repossession, removal,
retention or sale of the Collateral, unless due to the gross negligence or
willful misconduct of the Secured Party.

            8.             Costs and Expenses. The Company agrees to pay all
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements,
continuation statements, partial releases and/or termination statements related
thereto or any expenses of any searches reasonably required by the Secured
Party. The Company shall also pay all other claims and charges which in the
reasonable opinion of the Secured Party might prejudice, imperil or otherwise
affect the Collateral or the Security Interest therein. The Company will also,
upon demand, pay to the Secured Party the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Secured Party may incur in connection with (i) the
enforcement of this Agreement, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, or (iii)
the exercise or enforcement of any of the rights of the Secured Party under the
Notes. Until so paid, any fees payable hereunder shall be added to the principal
amount of the Notes and shall bear interest at the Default Rate.

            9.             Responsibility for Collateral. The Company assumes
all liabilities and responsibility in connection with all Collateral, and the
obligations of the Company hereunder or under the Notes and the Warrants shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason.

            10.             Security Interest Absolute. All rights of the
Secured Party and all Obligations of the Company hereunder, shall be absolute
and unconditional, irrespective of: (a) any lack of validity or enforceability
of this Agreement, the Notes, the Warrants or any agreement entered into in
connection with the foregoing, or any portion hereof or thereof., (b) any change
in the time, manner or place of payment or performance of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Notes, the Warrants or any other agreement
entered into in connection with the foregoing; (c) any exchange, release or
nonperfection of any of the Collateral, or any release or amendment or waiver of
or consent to departure from any other collateral for, or any guaranty, or any
other security, for all or any of the Obligations; (d) any action by the Secured
Party to obtain, adjust, settle and cancel in its sole discretion any insurance
claims or matters made or arising in connection with the Collateral; or (e) any
other circumstance which might otherwise constitute

7

--------------------------------------------------------------------------------

any legal or equitable defense available to the Company, or a discharge of all
or any part of the Security Interest granted hereby. Until the Obligations shall
have been paid and performed in full, the rights of the Secured Party shall
continue even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy. The Company
expressly waives presentment, protest, notice of protest, demand, notice of
nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Secured Party
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Party, then, in any such event, the Company’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. The Company waives all right
to require the Secured Party to proceed against any other person or to apply any
Collateral which the Secured Party may hold at any time, or to marshal assets,
or to pursue any other remedy. The Company waives any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.

            11.             Term of Agreement. This Agreement and the Security
Interest shall terminate on the date on which all payments under the Notes have
been made in full and all other Obligations have been paid or discharged. Upon
such termination, the Secured Party, at the request and at the expense of the
Company, will join in executing any termination statement with respect to any
financing statement executed and filed pursuant to this Agreement.

            12.             Power of Attorney: Further Assurances.

                          (a)             The Company authorizes the Secured
Party, and does hereby make, constitute and appoint it, and its respective
officers, agents, successors or assigns with full power of substitution, as the
Company’s true and lawful attorney-in-fact, with power, in its own name or in
the name of the Company, to, after the occurrence and during the continuance of
an Event of Default, (i) endorse any notes, checks, drafts, money orders, or
other instruments of payment (including payments payable under or in respect of
any policy of insurance) in respect of the Collateral that may come into
possession of the Secured Party; (ii) to sign and endorse any UCC financing
statement or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and (v) generally, to do, at the option
of the Secured Party, and at the Company’s expense, at any time, or from time to
time, all acts and things which the Secured Party deems necessary to protect,
preserve and realize upon the Collateral and the Security Interest granted
therein in order to effect the intent of this Agreement, the Notes and the
Warrants, all as fully and effectually as the Company might or could do; and the
Company hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable for the term of this Agreement and thereafter as long as
any of the Obligations shall be outstanding.



8



--------------------------------------------------------------------------------

                        (b)             On a continuing basis, the Company will
make, execute, acknowledge, deliver, file and record, as the case may be, in the
proper filing and recording places in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule B, attached hereto, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by the Secured Party, to perfect the
Security Interest granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to the Secured Party
the grant or perfection of a security interest in all the Collateral.

                        (c)             The Company hereby irrevocably appoints
the Secured Party as the Company’s attorney-in-fact, with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Secured Party’s discretion, to take any action and to execute any
instrument which the Secured Party may deem necessary or advisable to accomplish
the purposes of this Agreement, including the filing, in its sole discretion, of
one or more financing or continuation statements and amendments thereto,
relative to any of the Collateral without the signature of the Company where
permitted by law.

            13.             Notices. All notices, requests, demands and other
communications hereunder shall be in writing, with copies to all the other
parties hereto, and shall be deemed to have been duly given when (i) if
delivered by hand, upon receipt, (ii) if sent by facsimile, upon receipt of
proof of sending thereof, (iii) if sent by nationally recognized overnight
delivery service (receipt requested), the next business day or (iv) if mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, four days after posting in the U.S. mails, in each case if delivered to
the following addresses:

  If to the Company:    Admiralty Holding Company      3455 Peachtree Road N.E.,
Suite 560      Atlanta, GA 30326      Attention: Chief Executive Officer     
Telephone: (404) 995-7010    If to the Secured Party:    AJW Partners, LLC     
AJW Master Fund, Ltd.      New Millennium Capital Partners II, LLC      1044
Northern Boulevard      Suite 302      Roslyn, New York 11576      Attention:
Corey Ribotsky      Facsimile: 516-739-7115    With a copy to:    Ballard Spahr
Andrews & Ingersoll, LLP      1735 Market Street, 51st Floor      Philadelphia,
Pennsylvania 19103      Attention: Gerald J. Guarcini, Esq.      Facsimile:
215-864-8999 


9

--------------------------------------------------------------------------------

            14.             Other Security. To the extent that the Obligations
are now or hereafter secured by property other than the Collateral or by the
guarantee, endorsement or property of any other person, firm, corporation or
other entity, then the Secured Party shall have the right, in its sole
discretion, to pursue, relinquish, subordinate, modify or take any other action
with respect thereto, without in any way modifying or affecting any of the
Secured Party’s rights and remedies hereunder.

            15.             Miscellaneous.

                        (a)             No course of dealing between the Company
and the Secured Party, nor any failure to exercise, nor any delay in exercising,
on the part of the Secured Party, any right, power or privilege hereunder or
under the Notes shall operate as a waiver thereof., nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

                        (b)             All of the rights and remedies of the
Secured Party with respect to the Collateral, whether established hereby or by
the Notes or by any other agreements, instruments or documents or by law shall
be cumulative and may be exercised singly or concurrently.

                        (c)             This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and is
intended to supersede all prior negotiations, understandings and agreements with
respect thereto. Except as specifically set forth in this Agreement, no
provision of this Agreement may be modified or amended except by a written
agreement specifically referring to this Agreement and signed by the parties
hereto.

                        (d)             In the event that any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any jurisdiction
for any reason, unless such provision is narrowed by judicial construction, this
Agreement shall, as to such jurisdiction, be construed as if such invalid,
prohibited or unenforceable provision had been more narrowly drawn so as not to
be invalid, prohibited or unenforceable. If, notwithstanding the foregoing, any
provision of this Agreement is held to be invalid, prohibited or unenforceable
in any jurisdiction, such provision, as to such jurisdiction, shall be
ineffective to the extent of such invalidity, prohibition or unenforceability
without invalidating the remaining portion of such provision or the other
provisions of this Agreement and without affecting the validity or
enforceability of such provision or the other provisions of this Agreement in
any other jurisdiction.

                        (e)             No waiver of any breach or default or
any right under this Agreement shall be considered valid unless in writing and
signed by the party giving such waiver, and no such waiver shall be deemed a
waiver of any subsequent breach or default or right, whether of the same or
similar nature or otherwise. .

                        (f)             This Agreement shall be binding upon and
inure to the benefit of each party hereto and its successors and assigns.

                        (g)             Each party shall take such further
action and execute and deliver such further documents as may be necessary or
appropriate in order to carry out the provisions and purposes of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



10



--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Security
Agreement to be duly executed on the day and year first above written.

ADMIRALTY HOLDING COMPANY            By:  /s/ Herbert Leeming  

--------------------------------------------------------------------------------

             Herbert Leeming                 Chief Executive Officer           
AJW PARTNERS, LLC    By: SMS Group, LLC            By:  /s/ Corey S. Ribotsky  

--------------------------------------------------------------------------------

             Corey S. Ribotsky                 Manager            AJW OFFSHORE,
LTD.    By: First Street Manager II, LLC            By:  /s/ Corey S. Ribotsky  

--------------------------------------------------------------------------------

             Corey S. Ribotsky                 Manager            AJW QUALIFIED
PARTNERS, LLC    By: AJW Manager, LLC            By:  /s/ Corey S. Ribotsky  

--------------------------------------------------------------------------------

             Corey S. Ribotsky                 Manager            NEW MILLENNIUM
CAPITAL PARTNERS    II, LLC    By: First Street Manager II, LLC            By: 
/s/ Corey S. Ribotsky  

--------------------------------------------------------------------------------

             Corey S. Ribotsky                 Manager   


            

                                                                                                                                                11



--------------------------------------------------------------------------------



SCHEDULE A





Principal Place of Business of the Company:


Locations Where Collateral is Located or Stored:


List of Subsidiaries of the Company:





12



--------------------------------------------------------------------------------



SCHEDULE B





Jurisdictions:



13

--------------------------------------------------------------------------------